 1
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT
 6                       CENTRAL DISTRICT OF CALIFORNIA

 7    LORI HUME, Individually and On              Case No.: 8:19-cv-00214-JVS-ADS
      Behalf of All Others Similarly
 8    Situated,                                   ORDER GRANTING JOINT
                                                  STIPULATION TO
 9                                                DISMISS ACTION PURSUANT TO
                    Plaintiff,                    FED. R. CIV. P. 41(a)(1)(A)(II)
10
11                            v.                  JUDGE: James V. Selna
12
      HEALTHY HALO INSURANCE
13    SERVICES, INC. D/B/A
      BUYHEALTHINSURANCE.COM
14    INSURANCE SERVICES,
15                  Defendant.
16
17          Having considered the Joint Stipulation to Dismiss Pursuant to Fed. R. Civ. P
18 41(a)(1)(A)(ii), and for good cause, the Court hereby GRANTS the joint stipulation,
19 and ORDERS as follows:
20          1) Plaintiff Lori Hume’s individual claims are dismissed with prejudice;
21          2) The claims of the putative class members are dismissed without
22             prejudice; and,
23          3) The Parties shall bear their own fees and costs.
24          IT IS SO ORDERED.
25
26
27 Dated: July 02, 2019                             ______________________________
                                                    HON. JAMES V. SELNA
28                                                  U.S. DISTRICT JUDGE
     Case # 8:19-CV-00214-JVS-ADS                     Hume v. Healthy Halo Insurance Services, Inc.
                                            ORDER
